Title: To Benjamin Franklin from Richard Bache: Three Letters, 21 June 1784
From: Bache, Richard
To: Franklin, Benjamin



I.

Dear & Hond. Sir
Philadelphia 21s. June 1784.

Tho’ it is long since we heard from you, we have now and then the pleasure of hearing of you— Mr. Charles Thompson told me the other day, that he had received a Letter from you dated in March, and that you then were well; this is the last account we have of you— I confess I have been pleasing myself with the expectation of seeing you at home this summer, nor am I yet without such a hope; added to the desire you have of being with your Family, there will be another stimulus if my information be true, that Congress have Slighted a late application of yours, which has been very generally spoken of and Congress as generally condemned— Mr. J— A’s influence with

some Congressional Members, it seems is powerfull.— I have never heard the subject of the letters transmitted by you thro’ my hands to Dr. Cooper spoken of, but I suppose, it has been made use of by Mr. A’s friends in a certain place— The Death of your Friend the Doctor, may possibly prevent those Letters being made as publick as you would wish at Boston, would it not be well to transmit Copies of them to some other friend there? Of this however you are the best Judge.— Sally has given you an account of the situation of the Family, I left them all well this Morning, on the Banks of the Schuylkill— Your House in Town is in the painters hands, it much needed their assistance—if you would come and enjoy it the remainder of your days, it would add much to the happiness of your family, and particularly of Your affectionate son

Rich Bache
I shall commit the Newspapers to Dr. Bancroft’s Care—



Addressed: Dr. Franklin / Passy—


II.

Dear & Hond. Sir
Philadelphia June 21. 1784

Mr. Francis West the Bearer of this is the eldest son of the late Mr. William West of this City, whom I dare say you well remember; he visits Europe principally upon a plan of business; I beg leave to introduce him to your notice & Civilities, as

a modest deserving young Gentleman—and am ever Dear sir Your affectionate son

Rich Bache
Dr. Franklin



Addressed: His Excellency / Dr. Benjamin Franklin / at / Passy. / Favored by Mr. West
Notation: R. Bache 21 June 84


III.

Dear & Hond Sir
Philadelphia June 21st. 1784

This may be handed you by my worthy Friend Mr. John Donaldson of this City, a Merchant of excellent character & reputation; should he find you at Passy, I beg leave to introduce him to your Notice & Civilities; but I can’t help flattering myself, that we shall have the pleasure of seeing you at home this summer.
I am ever Dear Sir Your affectionate son

Rich Bache
Dr. Franklin



Addressed: His Excellency / Dr. Benjamin Franklin / at / Passy— / Favored by Mr. Donaldson

